Citation Nr: 1615961	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  12-03 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to ratings in excess of 10 percent (each) for first metatarsal cuneiform exostosis of the right and left feet with X-ray evidence of degenerative changes (right and left foot disabilities).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1961 to August 1962.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Atlanta, Georgia Department of Veteran Affairs (VA) Regional Office (RO) that, in pertinent part, continued 10 percent ratings (each) for his right and left foot disabilities.  In September 2014, the case was remanded for further development (by a Veterans Law Judge (VLJ) other than the undersigned); it is now assigned to the undersigned.

As noted in the prior September 2014 remand, the Veteran has raised the matter of service connection for a bilateral leg disability as secondary to his bilateral foot disabilities by May 2009 correspondence.  The Board previously noted that an unappealed June 2005 rating decision had denied service connection for bilateral leg pain, and therefore referred the matter of whether new and material evidence has been received to reopen such claim for development.  To date, no such development has been completed.  Hence, that matter is again referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 CFR 19.9(b)(2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2015))

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action on his part is required.


REMAND

The September 2014 remand, in part, directed that the AOJ secure for the record all updated records of VA, and adequately identified private treatment the Veteran had received for his bilateral foot disabilities.  The AOJ requested the identifying information and authorizations necessary for VA to secure pertinent records.  The Veteran responded that he saw a Dr. Barry Strauss monthly for his feet, and included a signed (but not otherwise completed) medical authorization (and development for such records could not proceed).  As records of such treatment are pertinent evidence in the matter at hand, follow-up is necessary.  Furthermore, a review of the record found the Veteran reported (and a May 2015 supplemental statement of the case (SSOC) notes) he was afforded a VA podiatry evaluation in March 2015.  The SSOC also notes that VA treatment records dated from August 2009 through March 2015 were reviewed.  However, the most recent VA records associated with the electronic record are dated in January 2015.  Updated records are shown to contain pertinent information, are constructively of record, and must be secured.

The record shows two VA examinations (pursuant to the September 2014 remand) were scheduled in April 2015 (first at the Atlanta VA Medical Center and the second, a day later, with QTC).  The Veteran indicated in April 2015 correspondence that he could not arrange for transportation to either location.  It is general VA policy that if a Veteran is unable to travel to a specific location, VA will (under its duty to assist) attempt to accommodate the Veteran by arranging for the examination at a more accessible VA location (or an accessible fee basis location).  The Veteran is advised that when there is a failure to report for an examination scheduled in conjunction with a claim for increase, the governing regulations mandate that such claim be denied.  38 C.F.R. § 3.655(b).

As the matter of entitlement to a TDIU rating is inextricably intertwined with the other issues being remanded, adjudication of that matter must be deferred pending resolution of the increased ratings claims.

Accordingly, the case is REMANDED for the following:

1. The AOJ should ask the Veteran to provide the identifying information and fully completed authorizations necessary to secure for the record all updated records of private evaluations/treatment he has received for his bilateral foot disabilities, to specifically include all such records from a Dr. Barry Strauss.  The AOJ should also secure for the record all updated records (i.e., those not already in the record) of VA evaluations/treatment the Veteran has received for such disabilities, to specifically include the report of a March 2015 podiatry evaluation.

2. The AOJ should ask the Veteran to identify (from a list of available VA facilities provided) the facility or facilities where he could be able to appear for examination.  Based on his response, the AOJ should arrange for a podiatry examination of the Veteran (at the location he identifies as accessible) to determine the current severity of his service-connected right and left foot disabilities.  [If he responds that none is accessible, the AOJ should affirm whether that is so (by researching whether there is public transportation from his residence to a VA facility) and if so, arrange for a fee basis examination near his domicile.]  The entire record must be reviewed by the examiner in conjunction with the examination.  The examiner should be provided a copy of the criteria for rating foot disabilities.  Based on a review of the record and examination of the Veteran, the examiner should describe all current symptoms and associated functional impairment of his right and left foot disabilities in sufficient detail to allow for application of all potentially relevant rating criteria.  

The examiner should also comment on the expected impact the Veteran's bilateral foot disability would have on his ability to work, specifically identifying the types of employment that would be inconsistent with/precluded by his disabilities.

All opinions must include complete rationale.  If the Veteran fails to report for an examination scheduled in accordance with the directives above, the AOJ should process the claim in accordance with 38 C.F.R. § 3.655(b).

3. The AOJ should then review the record and readjudicate the claims (including entitlement to a TDIU rating), following any further development indicated.  If any remains denied, the AOJ should issue an appropriate SSOC, afford the Veteran and his representative opportunity to respond, and return the record to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

